Citation Nr: 1211933	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-33 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1941 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Specifically, he contends that he began to suffer from bilateral hearing loss, more pronounced in his left ear, during service, and has continued to suffer from the condition since.

During the development of the instant claim, the Veteran was provided a VA examination in May 2011.  In offering a negative etiological opinion, the VA examiner noted that there is no information addressing the Veteran's hearing while in service.  Further, the VA examiner noted that the Veteran was a baker in service, and that his current hearing loss is not consistent with noise exposure.  However, in considering the May 2011 VA examination report, the Board observes the Veteran has repeatedly stated that he began to experience hearing loss in service, and sought treatment for such.  See, e.g., February and December 2011 statements.  Furthermore, the Veteran stated in December 2011 that he has worn hearing aids since 1945, the year he separated from active service.  In this regard, the Board notes an October 2008 private audiological report notes "longstanding" bilateral hearing loss.  The May 2011 VA examiner's opinion did not address either the Veteran's assertion of in-service incurrence of hearing loss nor his assertion of a continuity of symptomatology since service separation.

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

As the May 2011 VA examination report does not address the Veteran's assertion of in-service incurrence or a continuity of symptomatology with respect to bilateral hearing loss, he must be provided a new VA examination to obtain another etiological opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., probability of at least 50 percent) that the Veteran's current hearing loss is etiologically related to active service.  In rendering an opinion, the VA examiner should specifically address the Veteran's assertions of in-service hearing loss and the use of hearing aids as early as 1945.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



